Motion for writ of error coram nobis granted and order vacated. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, i.e., whether defendant was present during a Sandoval conference. Upon our review of the trial court proceedings, we conclude that the issue may have merit. Therefore, the order of February 4, 1994 is vacated and this Court will consider the appeal de novo (see, People v Vasquez, 70 NY2d 1; People v LeFrois, 151 AD2d 1046). Defendant is directed to file and serve his briefs with the Court on or before June 30, 1995; respondent is directed to file its briefs on or before July 31, 1995, and the appeal is to be added to the calendar for the term of Court commencing August 28, 1995. Present—Denman, P. J., Green, Lawton, Balio and Boehm, JJ.